DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 32, 33 and 35-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Philips (WO 2007/070164 A1 hereafter Philips) in view of Zhou et al (US 2004/0037883 A1 hereafter Zhou).
Philips discloses a tablet formulation comprising a tablet formulation comprising antibiotics like tebipenem pivoxil [0064, 0107].  The drug is present up to 90% and about 300 mg [0078, 0080].  The tablet formulation comprises lubricants, binders and other excipients like microcrystalline cellulose, crospovidone and croscarmellose sodium [0085, 0086, 0092-0094].
While the reference discloses a tebipenem pivoxil immediate release tablet formulation, the reference is silent to the specific salt of the instant claims. The use of hydrobromide salts is known in the art as seen in the Zhou patent.
Zhou discloses an immediate release solid dosage form comprising coated cores where the active agent can be an antibiotic compound and the salts of the compounds can be hydrobromide [0025]. The core is coated [0022]. The fore comprises more than two excipients including diluents, fillers like lactose, mannitol and microcrystalline cellulose [0031-0033]. The excipients include binders like crosslinked polyvinylpyrrolidone [0035]. The coating is applied to the cores to about 3% [0039]. It would have been obvious to include the salts of the antibiotics compounds as they are common in the solid tablet art.
With these aspects in mind it would have been obvious to combine the prior art in order to provide a stable, tamper resistant solid tablet useful for treating antibiotic infections. It would have been obvious to include the components of Zhou into the formulation as they are suggested by Philips and would provide improved stability. One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable antibiotic formulation useful in treating infections.
Claim(s) 32, 34 and 47-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Philips (WO 2007/070164 A1 hereafter Philips) and Zhou et al (US 2004/0037883 A1 hereafter Zhou) as applied above, in view of Bassetti et al (Development f novel antibacterial drugs to combat multiple resistant organisms; Langenbecks Arch Surg (2015) 400: 153-165 hereafter Bassetti).
As discussed above, the combination of Philips and Zhou discloses an antibacterial tablet composition useful in treating bacterial infections.  The reference is silent to the specific infections of claims 47-52.  The treatment of urinary tract infections by the use of carbapenem antibiotics.
Bassetti discloses the treatments of antibacterial infections including pyelonephritis and  complicated urinary tract infections (page 155).  Carbapenems such as tebipenem pivoxil are useful for these infections (page 155).  It would have been obvious to apply the combinations of Philips and Zhou to treat these types of infections as they solve the same problem.
It would have been obvious to combine the prior art with an expected result of a method of treating urinary tract infections. It would have been obvious to apply the tablet formulation of Philips and Zhou to the infections listed in Bassetti as they solve the same problem and Bassetti establishes the level of skill in the art regarding carbapenem compounds and urinary tract infections. One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable method of treating infections.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618